Citation Nr: 0516456	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-09 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Basic eligibility to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The record suggests that the appellant may have served in the 
Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the RO denying 
eligibility to nonservice-connected pension benefits.

The appellant testified at a hearing before the undersigned 
in May 2003.  

In October 2003, the Board remanded this matter to the RO for 
further development of the record.


FINDING OF FACT

The appellant is not shown to have served for any length of 
time during a period of war.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The appellant is alleging entitlement to nonservice-connected 
pension benefits.

By a June 1995 letter, the RO asked the appellant to provide 
a copy of his separation papers (DD Form 214 or equivalent) 
that contain information as to time, length, and character of 
service.  In a letter dated in July 1995 that appears to be 
in response to the RO's inquiry, the appellant indicated that 
he had no DD Form 214 or equivalent because when his mother 
became a ward of the state as a result of Alzheimer's 
disease, all of the paperwork contained in her apartment was 
destroyed.

In an August 1995 questionnaire regarding his service, the 
appellant indicated that he served with the Virginia National 
Guard from 1967 until the date of his Army call-up, also in 
1967.

In October 1995, the National Personnel Records Center (NPRC) 
informed the RO that it would need information regarding the 
organization to which the appellant was assigned upon entry 
into service and on separation from service.

Subsequently, also in October 1995, the NPRC indicated that 
the appellant served in the National Guard and suggested that 
the RO contact the Adjutant General's office of the relevant 
state.

In May 1996, the appellant supplied information regarding 
service dates and divisions in which he served.  He claimed 
service in the Virginia National Guard before Army service 
that included service in Vietnam.

By January 1997 rating decision, the RO denied the 
appellant's claim because he did not meet the time 
requirement for eligibility to nonservice-connected pension 
benefits.

In October 1997, the RO's request for information from the 
D.C. National Guard indicated that there were no records 
available concerning the appellant.

Records in the claims folder reflect that the appellant 
received treatment at the VA medical center in Washington, 
DC, in July and August 1998.

In January 1999, the RO contacted the Virginia National Guard 
in its quest to verify the appellant's claimed service.  Not 
having received a response, the RO renewed its request in 
August 1999.  A handwritten note at the bottom of the request 
reflects that RO officials also left a telephone message with 
the Virginia National Guard.

In its September 1999 response, the Virginia National Guard 
indicated that there was no record that the appellant was 
ever a member of that organization.

In March 2000, the RO telephoned the Virginia National Guard.  
Again, the Virginia National Guard indicated that there was 
no record of the appellant.

In the March 2000 statement of the case, the RO provided the 
law and regulations pertinent to claims of entitlement to 
nonservice-connected pension benefits.

Records received in May 2000 from the Social Security 
Administration reflect that the appellant has been considered 
disabled since December 1998 on the basis of the following 
disabilities: Cervical and lumbar disc disease and arthritis; 
left shoulder arthritis; bronchial asthma; post-traumatic 
stress disorder; mild mental retardation; and a personality 
disorder.

In May 2001, the RO contacted the D.C. National Guard in an 
attempt to verify service by the appellant.  In May 2001, the 
RO also contacted the Maryland National Guard in an attempt 
to verify service by the appellant.

That month, the RO also asked the appellant to supply the 
necessary verification.

In August 2001, the RO contacted the D.C. National Guard in 
an attempt to verify the appellant's service.  A report of 
telephone contact dated in August 2001 reflects that the 
Washington, DC, National Guard had no record of the 
appellant's service.

In August 2001, the RO once again contacted the Maryland 
National Guard in an attempt to verify service by the 
appellant.  The RO repeated this request in April 2002.

In May 2002, the RO contacted the Virginia National Guard in 
an attempt to verify service by the appellant.

In May 2002, the RO also contacted the appellant asking that 
he supply detailed information regarding his claimed service.

An October 2002 report of contact indicated that records from 
the Records Management Center in St. Louis were sent to the 
RO in May 1995.

Testimony of the appellant at a hearing in May 2003 was to 
the effect that he had entered military service in the spring 
of 1967, and was discharged in the summer of 1970.  He 
testified that he had basic training at Fort Bragg, North 
Carolina, and had specialized training at Quantico, Virginia.  
He testified that he was sent to Da Nang, Vietnam for 2 
years, and that he was hit in the right leg by a piece of 
mortar shell fragment in 1969. He testified that when he 
returned from Vietnam, he was sent to Fort Myer, Virginia, 
and then to the Washington, DC, Armory, and was discharged.

The appellant also testified that he had initially been 
drafted, but was rejected by the Richmond, Virginia, 
induction office due to having asthma.  The appellant 
reported that he later enlisted.

In October 2003, the Board remanded this case to the RO in 
order that, in pertinent part, the RO make one last effort to 
verify the dates of active service. 

In August 2004, the RO contacted the Army to verify the 
appellant's claimed service.  The response indicates that no 
records pertaining to the appellant could be located based on 
the information furnished.

In August 2004, the RO wrote to the appellant asking that he 
submit any additional evidence in support of his claim.  The 
RO also included information regarding its and the 
appellant's respective responsibilities as to obtaining and 
furnishing evidence as well as the RO's obligation to assist 
the appellant.

By January 2005 supplemental statement of the case, the RO 
again denied the appellant's claim.

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The appellant 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, via numerous letters, statement of the case, and 
supplemental statements of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
August 2004 letter regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   The RO 
also made repeated requests to the NPRC, Army, and D.C., 
Maryland, and Virginia National Guards in an attempt to 
verify service.  Indeed, as made apparent in the recitation 
of facts, VA has made Herculean efforts to assist the 
veteran.

Consequently, the Board concludes that VA's twin statutory 
duties to assist and supply notice to the appellant have been 
satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the appellant.  Id.; Soyini, supra.

Pertinent Law and Regulations 

A veteran meets the service requirements for nonservice- 
connected pension if such veteran served in the active 
military, naval, or air service - (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j)(1)-(4) (West 2002); 38 
C.F.R. § 3.3(a).  See also 38 C.F.R. § 3.2 (2004) (detailing 
periods of war).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); see also 38 C.F.R. §§ 3.102, 4.3 (2004).  
When the positive and negative evidence relating to a claim 
are in approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Discussion

Despite the appellant's contentions, a thorough investigation 
on the part of VA has failed to reveal any service either 
with the National Guard or with the Army, as he claims.  
Without entering into a discussion as to whether the 
appellant is indeed a veteran within the meaning of the 
pertinent law and regulations, he is not eligible to receive 
nonservice-connected pension benefits.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.3.  See also 38 C.F.R. § 3.1(d) (providing a 
definition of the term "veteran").  

The evidence does not reflect active military, naval, or air 
service for at least 90 days during a period of war, service 
for less than 90 days during a period of war in conjunction 
with release from service due to a service-connected 
disability, service for 90 or ore days that began and ended 
during a period of war, or service of a total of at least 90 
days during two or more periods of war.  Absent such service, 
the appellant is not eligible to receive nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

This is a case where the preponderance of the evidence weighs 
against the appellant's claim.  Pursuant to a comprehensive 
search for records, no verified service has been uncovered.  
The appellant, moreover, has not been able to supply a shred 
a evidence on own his behalf.  The evidence in its entirety, 
therefore, weighs against the appellant's claim.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Entitlement to eligibility for a nonservice-connected pension 
is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


